Citation Nr: 0602792	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
March 1972, including service in the Republic of Vietnam.  He 
has no combat awards or decorations.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Honolulu, Hawaii Regional 
Office (RO), which reopened the veteran's previously denied 
claim of entitlement to service connection for PTSD and then 
denied the claim on a de novo basis in light of all the 
evidence of record.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a matter such as this, the Board has 
a legal duty to consider the issue of whether new and 
material evidence has been submitted to reopen the claim 
regardless of the RO's action.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).

In April 2005, the veteran appeared at the RO before the 
undersigned Veterans Law Judge and offered testimony in 
support of his claim.  A transcript of the veteran's hearing 
testimony has been associated with his claims file.  
Following the hearing, the record was held open to permit the 
veteran the chance to submit additional evidence to which he 
alluded at the hearing.  No response was received from the 
veteran.  
 

FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a May 
1995 decision; the veteran was properly informed of the 
adverse decision and his appellate rights; this decision was 
not appealed.

2.  The veteran's application seeking to reopen his claim for 
service connection for PTSD was denied by an RO rating action 
in January 2000; this determination was not timely appealed.  

3.  The evidence added to the record since the January 2000 
RO decision is not cumulative and redundant, was not 
previously on file and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.

4.  The veteran does not have PTSD.



CONCLUSIONS OF LAW

1.  The evidence received since the final January 2000 rating 
decision that denied the veteran's application to reopen his 
previously denied claim for service connection for PTSD is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in April 2004 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Although the April 2004 VCAA notice was provided 
after the initial AOJ decision, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was addressed and a supplemental statement of the case 
was provided to the appellant.  This constituted due process.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that the timing of 
the VCAA notice was harmless error. See Bernard v. Brown, 4 
Vet. App. 384 (1993).     

The Board concludes that the discussions in the RO rating 
decisions, statements of the case (SOCs) supplemental 
statements of the case (SSOCs), and numerous letters over the 
years (including the April 2004 VCAA letter) informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOC and various letters informed him why the 
evidence on file was insufficient to grant the claim; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claim.  The VCAA letter specifically 
informed him of what he should do in support of the claim, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was, for the most part, informed to 
submit everything he had with regard to his claim.  

The Board finds under the facts of this case that, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See e.g., Bernard 
v.  Brown, 4 Vet. App. 384 (1993).  

II.  New and material evidence to reopen the claim for 
service connection for PTSD.

The veteran's claim for service connection for PTSD was 
initially denied by an unappealed RO rating action dated in 
May 1995.  Thereafter the veteran submitted a claim to reopen 
in April 1999.  In a January 2000 rating decision, the RO 
determined that the veteran had not submitted new and 
material evidence to warrant the reopening of the previously 
denied claim of service connection for PTSD.  The veteran 
failed to submit a timely notice of disagreement with this 
determination. This January 2000 RO decision is the last 
prior final denial with regard to the matter at issue. 
 
Under the appropriate law and regulations, the prior 
determination denying entitlement to service connection for 
PTSD is final.  Consequently, the veteran's claim as to 
service connection for PTSD may not be reopened absent the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108(a).

The veteran's request to reopen his current claim was filed 
in February 2001.  Thus, new and material evidence for the 
purpose of this appeal is defined as evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the RO decision in January 2000.  
See Hickman v. West, 12 Vet. App. 247, 251 (1991).

The evidence on file at the time of the May 1995 rating 
decision, which initially denied service connection for PTSD, 
included the veteran's service medical records that were 
negative for findings and/or a diagnosis referable to any 
psychiatric disorder and the veteran's service personnel 
records showing service in Vietnam from April 1969 to April 
1970 with duties as an Air Freight Specialist.  The evidence 
did not show that he engaged in combat with the enemy.  

Also on file were VA clinical records compiled between August 
1992 and May 1995 showing evaluation and treatment provided 
to the veteran for problems with job loss, homelessness, 
financial difficulties, and anger management. The veteran was 
diagnosed as suffering from an adjustment disorder with mixed 
emotional features on a VA team psychiatric intake evaluation 
in August 1992.  A mental disorders examination in April 1993 
resulted in an Axis I diagnosis of adjustment disorder.  A 
paranoid personality trait was the Axis II diagnosis.  The 
veteran was enrolled in a substance abuse treatment program 
(SATP).  The veteran was also enrolled in the VA Traumatic 
Stress Recovery Program (TSRP) in late 1993 after relating 
that his job in Vietnam was with supply and that he unloaded 
and loaded ammunition and KIAs from airplanes that landed in 
Vietnam.  He said that if he saw that a KIA was from Hawaii, 
he would open up the body bag and see if he could recognize 
the individual or if he recognized the name he would open up 
the body bag.  PTSD was diagnosed in January 1994 as an 
initial diagnostic assessment by a VA post traumatic stress 
clinical team.  In a session in March 1994, the veteran 
related an assault on his air base by bombs and seeing other 
soldiers blown up as they ran for cover. 

Based on the above, the RO, in May 1995, denied service 
connection for PTSD on the basis that a corroborated stressor 
to support the diagnosis of PTSD was not demonstrated by the 
evidence of record.  The veteran was notified of that 
decision and his appellate rights.  He did not appeal that 
decision, which has become final.  38 U.S.C.A. § 7105.

The RO received the veteran's initial request to reopen his 
claim in April 1999.  The evidence submitted since the May 
1995 rating decision consisted of VA clinical records 
compiled between January 1996 and May 1999.  These records 
show continuing evaluation and treatment provided to the 
veteran for his psychiatric conditions variously diagnosed as 
substance abuse, anger problems, paranoid personality 
disorder, and PTSD.

In its January 2000 rating decision, the RO found that the 
evidence submitted by the veteran since the May 1995 rating 
determination was not new and material as it failed to 
corroborate the veteran's report of stressful events in 
service underlying his diagnosis of PTSD.  Although the 
veteran was notified of that decision in February 2000, a 
notice of disagreement with that determination was not timely 
received.  See 38 C.F.R. § 20.302 (2005).

The RO received the veteran's current request to reopen his 
claim in February 2001.  The pertinent evidence submitted 
since the January 2000 rating decision is summarized below 
and includes a statement by the veteran describing the events 
he experienced during service, which he feels contributed to 
his PTSD, as well as information obtained from the Department 
of the Army Center for Unit Records Research (CURR), now 
designated as U. S. Army and Joint Services Records Research 
Center (JSRRC)   In addition, submitted records include VA 
and Social Security Administration medical records, a report 
of VA examination in May 2002, and testimony elicited from 
the veteran at his hearing held in April 2005.

The veteran in his statement received in February 2001 
reported that while stationed at Cam Ranh Bay, he recalls 
witnessing, on or about August 1969, a rocket attack on the 
dining facility that resulted in the death of one individual 
and the wounding of another.  Information received from the 
(JSRRC) included an Operational Report of the First Field 
Force Vietnam which reports that in August 1969, the 6th 
Convalescent Center and 22d Replacement Station at Cam Ranh 
Bay received a sapper attack from an unknown number of enemy 
that resulted in1 KIA and 99 WIA.  Additional information 
consisting of an After Action Report of the Headquarters US 
Army Support Command Cam Rahn Bay shows additional enemy 
attacks on Cam Rahn Bay Air Base between August 1969 and 
January 1970 by rocket fire with no damage or casualties 

Analysis

The additional evidence is new as it was not previously of 
record or considered by the RO in January 2000.  Moreover, 
the new evidence corroborates for the first time a stressor 
event experienced by the veteran and tends to support the 
veteran's contention that he has PTSD as a result of events 
in service.  The information received from the CURR relates 
to the specific matter of whether there is a relationship 
between the veteran's current mental problems and his 
service, and it is therefore material evidence that must be 
considered in order to fairly decide the merits of the 
veteran's claim for PTSD.  Having determined, as has the RO, 
that new and material evidence has been submitted, the 
veteran's previously denied claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  
The veteran's claim must be addressed in light of all the 
evidence of record both old and new. 

III. Service Connection for PTSD

Additional evidence received in support of the veteran's 
claim following the February 2001 RO rating action, as noted 
above, included VA and Social Security Administration medical 
records, a report of VA examination in May 2002, and 
testimony elicited from the veteran at his hearing held in 
April 2005.  The VA medical records and the records received 
from the Social Security Administration show further 
evaluation and treatment for the veteran's psychiatric 
problems primarily by VA clinical psychologists and include 
diagnoses of rule out PTSD, paranoid personality traits, 
PTSD, and alcohol abuse.  A VA psychological evaluation 
prepared by his Traumatic Stress Recovery Program treating 
clinicians and  reportedly covering the period of December 
1994 to January 1995 noted the veteran's attendance at the 
VA's SATP beginning in 1993, his anger management problems 
and the fact that he had been diagnosed with PTSD by a VA 
Social Worker acting as his case manager.  Following an 
extensive review of the veteran's history, clinical 
interview, diagnostic testing resulted in Axis I diagnoses of 
reading disorder, mathematics disorder, and alcohol abuse.  
Paranoid personality disorder was the Axis II diagnosis. 

On a VA Social and Industrial Survey in March 2002, a VA 
social worker noted that the veteran was stationed at Cam 
Rahn Bay where he off loaded ammunition and food supplies and 
loaded body bags of dead soldiers.  The veteran related that 
his base was attacked every day and that he was exposed to 
dead bodies and pieces of bodies.  He also related an 
incident with a friend where he was examining a weapon and 
there was an explosion that resulted in the death of this 
friend.  The social worker noted that the veteran showed a 
low tolerance for frustration when asked to provide the names 
of people that could verify his story.  He complained of 
confusion and memory problems.  It was noted that the veteran 
has a long history of treatment with the TSRP where he has 
been diagnosed with PTSD.

On a VA PTSD examination in May 2002, the veteran's examiner 
noted that the veteran had received outpatient treatment at 
the VA mental health clinic, the TSRP, and the SATP over many 
years. He noted that a psychological evaluation completed in 
1995 by a psychology intern indicated that the veteran had 
ongoing problematic alcohol consumption, paranoid personality 
tendencies, problematic anger, circumstantial answers to 
questions, poor attendance and/or participation in SATP 
treatment, poor attendance in individual and group therapy at 
the TSRP and a focus on marital and relationship problems.  
The examiner noted that the recent social survey indicates 
the veteran was not involved in direct combat, but was 
assigned "body bag" duties and was also in a near-miss 
situation regarding his life.  He also noted that the survey 
indicates that the veteran has had a negative history of 
adjustment after his military service.  As part of his 
interview, the examiner administered to the veteran the PTSD 
Symptom Checklist (PCL), and the Minnesota Multiphasic 
Personality Inventory (MMPI2).  The veteran reported that he 
had nightmares of opening a body bag and seeing his face 
inside the bag.  He said that he had recurring memories of 
being in the chow hall and hearing a rocket coming and how an 
individual sitting across from him was struck and killed by 
the related explosion covering him with blood.  

Following a mental status examination, the examiner 
determined that the veteran did not meet the criteria for 
PTSD.  He stated that the veteran had nightmares related to 
his body bag duties, and had a history of hyperarousal, 
substance abuse, and depression, all characteristics 
associated with PTSD.  However, he added that the cluster of 
symptoms reported did not justify the diagnosis of PTSD.  He 
noted that the veteran had a score of 64 on the PCL, which 
was above the cutoff score of 50.  He also noted that the 
veteran MMPI2 profile was valid and did not match the profile 
typically observed for PTSD.  Schizoaffective disorder and 
alcohol dependence in remission were the Axis I diagnoses.  
It was further noted as "other opinion" that the veteran 
had been impacted by exposure to "combat" events in 
service.  His disturbing dreams and depression were related 
to the exposure.  However, it was the opinion of the examiner 
that the complex of symptoms presented did not meet the 
criteria for PTSD.    

VA outpatient treatment records compiled since May 2002 
include a January 2005 mental health interview with a VA 
psychiatry resident during which the veteran admitted to 
auditory hallucinations.  Following a mental status 
examination, paranoid schizophrenia and alcohol abuse 
disorder in remission were the Axis I diagnoses.  Subsequent 
VA outpatient treatment records show continuing diagnoses of 
paranoid schizophrenia.

At his hearing in April 2005 the veteran described events in 
service which he believes have resulted in his suffering from 
PTSD. 


Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

While the veteran has been diagnosed as suffering from PTSD 
by clinicians (primarily psychologists and a social worker) 
at a VA mental health clinic and received related treatment, 
the Board observes that the veteran has been psychiatrically 
evaluated by VA in May 2002 as summarized above, and was not 
diagnosed as suffering from this disorder.  Here, the 
evidence when viewed in its entirety, does not establish that 
the veteran has PTSD.

In arriving at this conclusion, the Board notes in particular 
that a substantial negative piece of evidence is the May 2002 
VA psychiatric examination report, which was conducted for 
the express purpose of determining whether the veteran met 
the diagnostic criteria for PTSD.  The VA examiner in May 
2002 concluded that the veteran's symptoms did not meet the 
clinical level for PTSD.  This medical opinion has not been 
rebutted by any specific opinion or clinical evidence of 
record.

While voluminous VA outpatient treatment records show that 
the veteran has been diagnosed as having numerous different 
psychiatric disabilities, including PTSD, the Board notes 
that the examiners who diagnosed the veteran as having PTSD 
did not based this diagnosis on corroborated stressors or the 
diagnostic testing employed by the veteran's May 2002 VA 
examiner.  The examiner in May 2002 had the benefit of the 
review of the veteran's claims file, as well as prior VA 
treatment records. Following examination of the veteran and 
consideration of his documented medical history and 
assertions, the examiner specifically concluded that the 
veteran did not meet the diagnostic criteria for PTSD. 

In sum, the Board acknowledges that the veteran has been 
diagnosed as suffering from PTSD, based on his self-reported 
history of events in service.  Significantly, the VA examiner 
at the time of the May 2002 VA psychiatric examination 
concluded that the veteran did not have PTSD.  Furthermore, 
the record complied subsequent to the May 2002 VA examination 
also reveals that there has been no further diagnosis of PTSD 
and the veteran is currently diagnosed as suffering from 
paranoid schizophrenia.  In light of the above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.
 
In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  
  

ORDER

Service connection for PTSD is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


